—Cardona, P. J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 10, 1995, as amended by decision filed June 4, 1996, which ruled, inter alia, that claimant was ineligible for unemployment insurance benefits.
Claimant was discharged under general honorable conditions from active duty in the United States Navy eight days prior to the completion of his term of service. His discharge papers listed "alcohol rehabilitation failure” as the narrative reason for his separation. The Unemployment Insurance Appeal Board subsequently ruled that claimant was ineligible for unemployment insurance benefits under the Federal program for unemployed ex-service members (see, 5 USC § 8521) and charged him with a recoverable overpayment of benefits. Claimant appeals.
We affirm. To be entitled to unemployment insurance benefits available to unemployed ex-service members, an individual must show that he or she was honorably discharged and either completed a full term of service or was discharged for certain enumerated reasons, e.g., medical disability, personal hardship or the convenience of the service (see, 5 USC § 8521 [a] [1]). Since claimant did not complete his full term of service, the issue distilled to whether the reason for claimant’s discharge qualified under the statute. Significantly, the United States Department of Labor provided a specific list of "acceptable” narrative reasons and claimant’s discharge due to his failure to complete an alcohol abuse rehabilitation program was not among the narrative reasons which would have rendered him eligible for unemployment insurance benefits. Hence, the Board’s decision will not be disturbed.
Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.